Citation Nr: 0723321	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for a chronic thoracic 
spine disability.

3.  Entitlement to service connection for a chronic lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Mr. Dan Gallagher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant served in the Air Force Reserves from December 
1983 to April 2002, with periods of active duty from December 
1983 to June 1989, August 1989 to November 1989 and December 
1990 to July 1991 and with periods of active duty for 
training (ACDUTRA) to include from April 1996 to May 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision that denied 
the benefits sought on appeal.  The veteran had a hearing 
before the Board in May 2006 and the transcript is of record.

During the veteran's hearing, he testified that he had 
hearing damage during basic training when an M-16 went off 
right next to his right ear and "for that I've already 
received a certain amount of service connection, rather a 
certain percentage but it's getting worse, I can't hear."  
The veteran is currently service-connected for tinnitus, but 
the issue of entitlement to service connection for hearing 
loss has never been considered by the RO.  It seems the 
veteran is raising a claim of entitlement to service 
connection for right ear hearing loss and entitlement to an 
increased rating for right ear tinnitus and those issues are 
REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran alleges his cervical spine condition is the 
result of working as a dental assistant hunched over patients 
in the Air Force for so many years.  He does not claim he 
ever formally complained or was treated for this condition, 
but rather, suffered with continuous symptoms of neck pain 
throughout the years. 

In regard to his current thoracic and lumbar spine 
conditions, the veteran's claim is more complex.  The 
veteran's March 1983 enlistment examination indicates he was 
found to have, "scoliosis with moderate degree of kyphosis 
of dorsal spine."  His back, at that time, was found to be 
"asymptomatic."  The service medical records further 
indicated the veteran was seen throughout his active duty for 
various complaints of upper and lower back pain, which, at 
that time, was considered secondary to his scoliosis.  

The veteran also had two significant back injuries.  While 
wrestling with a combative patient, the veteran injured his 
thoracic spine in April 1996, which, according to an August 
1996 line-of-duty determination, was considered to be an 
injury incurred in the line-of-duty and not secondary to his 
pre-existing scoliosis.  At that time, the veteran was 
diagnosed with rhomboid myositis/parathoracic muscle strain 
and degenerative joint disease (DJD) with mild radicular 
pain.  The second major injury occurred in October 1997 while 
the veteran was working in his civilian job where he hurt his 
lower back.  That injury resulted in a lumbar disc 
herniation.  

The civilian injury also required the veteran to stop 
working, and he received Worker's Compensation (the veteran 
is also now receiving Social Security Administration (SSA) 
disability benefits).  A November 2001 medical determination 
also recommended the veteran be medically disqualified from 
the military.  According to his records, the veteran is 
considered retired from the military as of April 30, 2002. 

Currently, the veteran's medical records indicate various 
diagnoses of the cervical, thoracic and lumbosacral spine, to 
include, congenital scoliosis, DJD, degenerative disc disease 
(DDD), myofascial pain syndrome, herniated disc and bulging 
disc.  

The veteran concedes that he had a pre-existing congenital 
spine condition and that he had a civilian injury in October 
1997.  He contends, however, that the physical demands of his 
military job, to include constantly lifting patients, and the 
April 1996 in-service injury contributed to his current 
conditions.  Indeed, the veteran claims the past in-service 
injury and in-service constant physical demands predisposed 
him to the severity of the October 1997 injury. 

There are various medical opinions regarding the likely 
etiology of the veteran's various conditions.  Private 
treating Chiropractor, Dr. Chapman, DC, opined in a June 2001 
statement as follows:
	
[The veteran's] injury is of an accumulative, 
occupational or repetitive nature.  It was not 
one incident that caused the final condition of 
his low back.  Injury to his disc accrued 
subsequent to multiple occurrences that 
incrementally tore the annular fibers of the disc 
at the L4/L5 and L5/S1 levels until they became 
herniated and bulged....It is my professional 
opinion that it is more than probable [the 
veteran's] moving patients from the round to 
waist level to ambus to aero-medical staging 
facility over the duration of service etc. was 
one of the primary causes of his degenerative 
lumbar condition.

The veteran's SSA disability medical records indicate the 
veteran's October 1997 civilian job injury prompted the 
filing of his benefits and is his most prevailing disability.  
Dr. Kieran, however, in a June 2005 examination report 
indicates the veteran is also suffering from "rostral spinal 
compression from previous injury of the thoracic and 
potentially cervical spine unrelated to injury of October 30, 
1997."



Private treating Chiropractor, Dr. Smith, DC, opined in a 
February 2001 statement as follows:

I would like to offer a proposal for your 
consideration in [the veteran's] defense.  In 
dealing with the spine injuries can be 
accumulative in nature.  For example, [the 
veteran's] duties required him to do extensive 
bending, lifting and moving can produce an 
accumulative strain on the lower back causing 
instability.  It is fair to speculate that his 
lower back had to compensate for the weakened 
state of his thoracic spine. ... The repetitive 
nature of his duties coupled with the bending, 
lifting and moving of patients and his thoracic 
injury very likely predisposed him to the lower 
back injury that manifested itself years later.

The veteran was afforded two VA examinations to determine the 
extent and likely etiology of each of the veteran's 
conditions.  In October 2004, the examiner diagnosed the 
veteran with chronic neck pain, chronic thoracic and lumbar 
spine pain with evidence of mild degenerative disease on MRI 
and abnormal EMGs, opining as follows:

I think it would be virtually impossible to say 
what percentage of his pain was related to his 
Work Comp injury and what percentage is related 
to his service connected injury.

Ultimately it is documented that he was seen in 
line of duty injury to his thoracolumbar spine 
and therefore, I think it's more likely than not 
that his current back pain is all the result 
and/or partial results of his service connected 
injuries and it would be difficult to further 
extrapolate what percentage is due to his service 
connection or work comp.

The Board notes the RO found the October 2004 VA examination 
to be insufficient because the examiner did not specifically 
comment on whether the veteran's current condition is the 
result of his pre-existing scoliosis or whether the 
veteran's pre-existing scoliosis was permanently aggravated 
beyond the natural progression due to an in-service injury.

That is, a pre-existing condition may still be service 
connected if there is evidence that the condition was 
aggravated in the military or, in this case, by a supervening 
in-service injury or service-connected condition.  
Aggravation is considered to have occurred where there is an 
increase in disability beyond that which would be expected 
due to the natural progress of the disease.  38 C.F.R. § 
3.306(a).  The RO, therefore, deemed the October 2004 
examination inadequate.

The RO then scheduled the veteran for a new VA examination 
in April 2005, conducted by a nurse practitioner.  The 
examiner diagnosed the veteran with congenital scoliosis of 
the cervical, thoracic and lumbar spine with DDD.  In regard 
to etiology, the examiner opined as follows:

Vet clearly ... had a cervical/thoracic/lumbar 
congenital scoliosis and L/S narrowing on 
military entrance exam.  The veteran may have had 
acute back pain in service however it was more 
likely than not it was a natural progression of 
his pre-existing back condition....The veteran 
apparently experienced transitory flares which 
resolved [without] evidence of chronicity which 
allowed him to remain on [active duty.]  The Vet 
sustained an occupational injury in [October 
1997] and was not reactivated after that 
injury....Based on the above evidence it is this 
examiners opinion that although the vet may have 
had flare-ups due to his congenital condition and 
L/S narrowing while in service, his current back 
pain is clearly and unmistakably secondary to an 
occupational injury and congenital spine 
condition.  It is also this examiners opinion 
that current spine condition was not permanently 
aggravated beyond normal conditions by military 
duty. 

The Board finds this opinion inadequate for the following 
reasons.  The examiner relied on incorrect and incomplete 
facts.  The veteran's entrance examination indicates he 
entered the military with scoliosis of the thoracic spine, 
not cervical and lumbar scoliosis.   The examiner, 
additionally, does not discuss the veteran's in-service April 
1996 injury found to be in the line-of-duty.  Rather, she 
states the veteran had "transitory flares."  The examiner 
does not resolve the multiple conflicting medical opinions in 
the record.  Finally, although nurse practitioners are 
qualified to make certain medical determinations, this 
particular case is of such medical complexity that an expert 
medical opinion by an orthopedist is required.

Overall, the medical evidence is currently ambiguous and, 
therefore, a new VA examination is indicated.  The RO should 
also take this opportunity to obtain recent VA outpatient 
treatment records from April 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for his various spine and neck conditions 
from the VA medical system in Missoula, 
Montana from April 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA examination with an 
orthopedist medical doctor for the claimed 
cervical, thoracic and lumbar spine 
conditions to determine the nature and 
likely etiology of any and all cervical, 
thoracic and lumbar spine conditions 
found.  The examiner must specifically 
render an opinion as to each of the 
following:

*	Whether the veteran's pre-existing 
scoliosis was aggravated by any 
incident of military service, to 
include the in-service April 1996 
thoracic spine injury or the 
physical demands of the veteran's 
military occupation;
*	Whether any of the veteran's 
current cervical, thoracic and 
lumbar spine conditions are due 
in-full or in-part to the April 
1996 in-service injury versus the 
October 1997 civilian injury or 
any other in-service event, to 
include the physical demands of 
the veteran's military occupation; 
and 
*	Whether the veteran's in-service 
April 1996 injury or physical 
demands rendered him 
"predisposed" to the severity of 
the October 1997 injury. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical opinions, 
especially that of the previous VA 
examinations and chiropractic opinions. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

